Opinion issued May 13, 2010.





 


In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-10-00360-CV
____________

IN RE TOMAS GONZALEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, Tomas Gonzalez, has filed a petition for a writ of mandamus complaining
of the trial judge's (1) May 11, 2010 Order Denying Petitioner Tomas Gonzalez's Objections
to Intervenor's Notice of Intention to Take Oral Deposition.
	We deny the petition for writ of mandamus.  All pending motions are dismissed as
moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.
1.              -